DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Final office action filed on 7/12/2021 is acknowledged.  
3.	Claims 4 and 6-8 have been cancelled.
4.	Claims 1-3, 5 and 9-20 are pending in this application.
5.	Claims 9-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claim 2 remains withdrawn from consideration as being drawn to non-elected species.
6.	Applicant elected without traverse of Group 1 (claims 1-8) and elected GLP-1(7-36) with the amino acid sequence HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR as species of insulinotropic peptide; mannitol as species of isotonic agent; propylene glycol as species of dissolution enhancer; phenol as species of preservative; and NaAc-HAc as species of buffer salt solution in the reply filed on 11/14/2016.


Non-compliant Amendment
7.	The claim filed on 7/12/2021 is a non-compliant amendment.  The status identifier for claim 1 in the claim filed on 7/12/2021 is "(Previously Presented)".  However, there is a term "is" missing in the recited "and the GLP-1 GLP-1(7-36)" in instant claim 1.  Applicant is required to correct this error (see MPEP § 714).  

Maintained Rejection
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Holmquist et al (US 2002/0061838 A1, cited and enclosed in the previous office actions) in view of Izutsu (Therapeutic proteins, methods and protocols, Humana press, edited by C. Mark Smales and David C. James, 2005, pages 287-292, cited and enclosed in the previous office actions), Rinella Jr. (US 6440930 B1, filed with IDS), Toda et al (US 2009/0105130 A1, cited and enclosed in the previous office actions) and Föger (US 2011/0293714 A1, cited and enclosed in the previous office actions).
The instant claims 1, 3 and 5 are drawn to a multi-dose injectable aqueous parenteral pharmaceutical composition comprising glucagon-like peptide 1 (GLP-1), mannitol, propylene glycol, phenol, and a pharmaceutically acceptable buffer salt solution of sodium acetate-acetic acid (NaAc-HAc), wherein: the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2; the GLP-1 is present at a concentration of 0.1 mg/mL to 20 mg/mL; and the GLP-1 is GLP-1(7-36).  
Holmquist et al, throughout the patent, teach an injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof, D-mannitol as isotonic agent and sodium acetate-acetic acid (NaAc-HAc) as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.0 to 5.0, and wherein the GLP-1 analog can be GLP-1(7-36) with the amino acid sequence HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR, for example, Abstract; page 1, paragraph [0002]; page 2, paragraphs [0013], [0019] and [0022]; page 3, paragraphs [0031], [0035], [0040] and [0041]; page 4, paragraph [0044]; page 6, paragraphs [0058]-[0061]; and page 8, Example 1.  It reads on GLP-1(7-36) with the amino acid sequence HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR as the elected species of insulinotropic peptide; mannitol as the elected species of isotonic agent; and NaAc-HAc as the elected species of buffer salt solution.  It meets the limitations of GLP-1(7-36), mannitol, and NaAc-HAc recited in instant claim 1.  Holmquist et al further teach the concentration of GLP-1 or analog thereof in the formulation is preferably in the range of about 25 μg to 5 mg per 1 mL of the combination of buffer and diluent; the buffer preferably has a molarity of between about 1 mM and 20 mM, more preferably in the range of between about 5 and 10 mM; and a GLP-1 formulation comprising 1 mg/mL GLP-1 dissolved in 10 mM sodium acetate, 5.07% D-mannitol (equal to 50.7 mg/mL), for example, page 3, paragraphs [0031], [0035] and [0041]; page 6, paragraph [0059]; and page 8, Example 1.  It meets the limitation of concentration of GLP-1(7-36) recited in instant claim 1; and the limitations of instant claims 3 and 5.  Holmquist et al also teach the GLP-1 or analog thereof formulation can further comprise a pharmaceutically acceptable preservative, a detergent/dissolution enhancer such as Tween 80, or a solvent to increase the solubility of the peptide, for example, page 8, paragraph [0083].  
The difference between the reference and instant claims 1, 3 and 5 is that the reference does not teach phenol as the elected species of preservative and propylene glycol as the elected species of dissolution enhancer; and the limitation of “multi-dose” recited in instant claim 1.
However, Izutsu, throughout the literature, teaches that for peptide/protein formulation, preservative such as phenol can be added at a concentration of 1-10 mg/ml for antimicrobial preservation, for example, page 288, Table 2.  It reads on phenol as the elected species of preservative.  Izutsu further teaches that for peptide/protein formulation, surfactant such as Tween-40 and Tween-80 at a concentration of less than 1 mg/ml can be added as solubilizer, stabilizer and aggregation inhibitor, for example, page 288, Table 2.    
Furthermore, Rinella Jr., throughout the patent, teaches a multi-dose injectable aqueous formulation comprising a medically useful peptide or protein, a hydrophobic preservative, and nicotinamide, for example, Abstract; and column 2, lines 1-5 and 33-42.  Rinella Jr. further teaches the medically useful peptide or protein can be GLP-1 or analog or derivative thereof such as GLP-1(7-36), and the more highly preferred preservative is phenol, for example, column 3, line 17; column 4, line 3; column 5, line 50; column 6, line 9 to column 8, line 21; column 9, lines 28-45; Example 1; and claims 1-18.  It reads on phenol as the elected species of preservative.  Therefore, in view of the combined teachings of Holmquist et al, Izutsu and Rinella Jr., it would have been obvious to one of ordinary skilled in the art to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1(7-36), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, Tween 40 or Tween 80 as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and GLP-1(7-36) is present at a concentration of 0.1 mg/mL to 20 mg/mL. 
In addition, Todd et al teach propylene glycol as a dissolution enhancer for peptide/protein formulation, for example, page 1, paragraph [0014]; page 2, paragraphs [0022], [0043] and [0044]; and page 3, paragraph [0053].  It reads on propylene glycol as the elected species of dissolution enhancer.  
And, Föger teaches that propylene glycol as a dissolution enhancer is biocompatible even at high dosages and has a high solvent capacity for GLP-1 compounds, for example, page 7, paragraph [0082].  It reads on propylene glycol as the elected species of dissolution enhancer.  
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try Tween 40 or Tween 80 as a pharmaceutically acceptable dissolution enhancer taught in Izutsu with propylene glycol taught in both Todd et al and Föger, and in view of the combined teachings of Holmquist et al, Izutsu, Rinella Jr., Todd et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1(7-36), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the GLP-1(7-36) is present at a concentration of 0.1 mg/mL to 20 mg/mL.  
One of ordinary skilled in the art would have been motivated to substitute and/or try Tween 40 or Tween 80 as a pharmaceutically acceptable dissolution enhancer taught in Izutsu with propylene glycol taught in both Todd et al and Föger, and in view of the combined teachings of Holmquist et al, Izutsu, Rinella Jr., Todd et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1(7-36), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the GLP-1(7-36) is present at a concentration of 0.1 mg/mL to 20 mg/mL, because Izutsu teaches that for peptide/protein formulation, preservative such as phenol can be added at a concentration of 1-10 mg/ml for antimicrobial preservation.  Izutsu further teaches that for peptide/protein formulation, surfactant such as Tween-40 and Tween-80 at a concentration of less than 1 mg/ml can be added as solubilizer, stabilizer and aggregation inhibitor.  Rinella Jr. teaches a multi-dose injectable aqueous formulation comprising a medically useful peptide or protein, a hydrophobic preservative, and nicotinamide.  Rinella Jr. further teaches the medically useful peptide or protein can be GLP-1 or analog or derivative thereof such as GLP-1(7-36), and the more highly preferred preservative is phenol.  Todd et al teach propylene glycol as a dissolution enhancer for peptide/protein formulation.  Föger teaches that propylene glycol as a dissolution enhancer is biocompatible even at high dosages and has a high solvent capacity for GLP-1 compounds.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the pH of the composition, and the concentrations of GLP-1(7-36) and mannitol in the composition, since it is the normal desire of scientists or artisans to improve upon what is already generally known.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying Tween 40 or Tween 80 as a pharmaceutically acceptable dissolution enhancer taught in Izutsu with propylene glycol taught in both Todd et al and Föger, and in view of the combined teachings of Holmquist et al, Izutsu, Rinella Jr., Todd et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1(7-36), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the GLP-1(7-36) is present at a concentration of 0.1 mg/mL to 20 mg/mL.  

Response to Applicant's Arguments
11.	Applicant argues that “First, one person of ordinary skill in the art would not have had a reasonable expectation to obtain a stable composition as claimed over Holmquist, in view of Izutsu, Rinella Jr., Toda, and Foger…none of the references cited show a reasonable expectation that adding phenol to the GLP-1 formulations disclosed in Holmquist would not have reduced the GLP-1 stability. To the contrary, Holmquist states that "even when a standard solubilizing excipient such as Tween 80 was used," due to the "unique properties of the . . . formulation, particularly with GLP-1," "makes such formulations suboptimal and impractical," let alone adding phenol, a preservatives that the Office Action concedes to have adverse effects on protein stability. Holmquist at [0088]."; "See also Renella, which shows examples of unstable formulation of modified GLP-1 with phenol (Example 1, #6, NTU increased significantly after only 3 days at 5 oC). See also Renella at 3:1: "The molecular interactions in peptide and protein formulations are complex because a variety of factors such as choice of preservative, buffer, ionic strength, pH, temperature, and other excipients must be balanced to produce a relatively stable formulation suitable for manufacturing, shipping, and storage that meets regulatory requirement for such products. The role that each factor contributes to aggregation is uncertain in view of the complexity of the given peptide or protein molecule as well as the propensity for that peptide or protein to aggregate and precipitate in formulations containing preservatives." "; and "Neither of Foger and Toda discloses formulation of GLP-1. Therefore, neither references cures the deficiencies set forth above with respect to Holmquist, in view of Izutsu, and Rinella Jr."  Applicant further argues that "the claimed composition showed unexpectedly higher stability than the GLP-1 formulations disclosed in Holmquist." in that "Embodiments of the claimed composition showed a GLP-1 stability parameter of 98% or higher after two years when kept at 2-8 oC (Specification as filed, Table 10); while the GLP-1 formulations disclosed in Holmquist only showed "at least 90% stability of GLP-1 in this formulation over 18 months at 4 oC." Holmquist at [0069].”
12.	Applicant's arguments have been fully considered but have not been found persuasive.   
In response to Applicant’s arguments that a person of ordinary skilled in the art would not have reasonable expectation of success in combining the teachings of Holmquist et al, Izutsu, Rinella Jr., Todd et al and Föger to develop the composition recited in instant claims 1, 3 and 5, as stated in the previous office actions, the Examiner understands that the instant specification discusses phenol might not be the ideal preservative for certain peptides/proteins in certain type of formulation.  The Examiner also understands Izutsu states that chemical preservatives in some multidose liquid formulations may have adversely effects on protein stability.  However, in the instant case, as stated in Section 10 above, Holmquist et al explicitly teach the GLP-1 or analog thereof formulation can further comprise a pharmaceutically acceptable preservative, a detergent/dissolution enhancer such as Tween 80, or a solvent to increase the solubility of the peptide.  Izutsu explicitly teaches that for peptide/protein formulation, preservative such as phenol can be added at a concentration of 1-10 mg/ml for antimicrobial preservation.  Rinella Jr. teaches a multi-dose injectable aqueous formulation comprising a medically useful peptide or protein, a hydrophobic preservative, and nicotinamide.  Rinella Jr. further explicitly teaches the medically useful peptide or protein can be GLP-1 or analog or derivative thereof such as GLP-1(7-36), and the more highly preferred preservative is phenol.  The Examiner understands that Rinella Jr. does not have a specific example of a multi-dose injectable aqueous formulation comprising GLP-1(7-36) and phenol.  However, the Examiner would like to point out that as stated in MPEP, patents are relevant as prior art for all they contain; and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP §2123).  Therefore, in the instant case, in view of the teachings of Rinella Jr. as a whole, one of ordinary skilled in the art would understand and reasonably expect phenol can be used as a preservative in a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1(7-36).  With regards to Applicant's arguments about the last paragraph in column 1 and Example 1 in the cited Rinella Jr. reference, the Examiner would like to point out that the last paragraph in column 1 and Example 1 in the cited Rinella Jr. reference are related to the effect of nicotinamide on the stability of peptides and protein formulations containing a hydrophobic preservative.  In the instant case, in view of the teachings of Rinella Jr. as a whole, one of ordinary skilled in the art would NOT expect phenol as a preservative would exhibit adverse effect on the stability of GLP-1 or analog or derivative thereof such as GLP-1(7-36).  Furthermore, it is well known in the art that phenol can be a preservative in multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof such as GLP-1(7-36), as shown in Rinella Jr. (US 6440930 B1, filed with IDS), Ludvigsen et al (US 2010/0173844 A1, cited and enclosed in the previous office actions), Cherif-Cheikh et al (US 2010/0087365 A1, cited and enclosed in the previous office actions) and many others.  In addition, with regards to Applicant's arguments about Tween 80 and paragraph [0088] of the cited Holmquist et al reference, first, the Examiner would like to point out that the rejection is not based on adding Tween 80 as a preservative in a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1.  Second, the Examiner understands that certain limited examples in Holmquist et al indicates that adding Tween 80 to the specific GLP-1 formulation makes such formulation suboptimal and impractical.  However, as stated above, considering Holmquist et al explicitly state that the stable GLP-1 formulation can further comprises a pharmaceutically acceptable preservative, a detergent such as Tween 80, or a solvent to increase the solubility of the peptide; and considering what is taught in Izutsu with regards to stabilization of therapeutic proteins/peptides and the state of art regarding using phenol as preservative in a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof such as GLP-1(7-36), one of ordinary skilled in the art would NOT apply the effect of Tween 80 on the specific GLP-1 formulation in Holmquist et al to all types of GLP-1 formulations or to GLP-1 formulations comprising phenol as a preservative.  Taken all these together, considering the state of art regarding using phenol as preservative in a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof such as GLP-1(7-36), and in view of the combined teachings of the cited prior art references as set forth in Section 10 above, a person of ordinary skilled in the art would have a reasonable expectation of success and would have been motivated by Izutsu and Rinella Jr. to add phenol as a preservative to the Holmquist GLP-1 formulation.  And with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments about unexpected results, first, Holmquist et al explicitly teach a formulation of 1 mg/mL GLP-1 in 10 mM acetate, 5.07% (w/v) D-mannitol, and pH 4.5, shows at least 90% stability of GLP-1 over 18 months at 4°C and 6 months at 25° C (see page 7, paragraph [0069]).  The Examiner would like to point out that the term "at least 90%" disclosed in Holmquist et al can be 98% or higher.  Second, Holmquist et al teach the stability of GLP-1 formulation is presented in Drawing 4 (see page 9, paragraph [0090]; and Drawing 4).  And in the instant case, in view of the teachings of Holmquist et al as a whole, there is no sufficient data and/or evidence to indicate that there is a statistically significant difference regarding the stability of the GLP-1 formulation between the formulations disclosed in Table 10 of instant specification and the formulations in Holmquist et al.  And the MPEP states: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (see MPEP § 716.02(b)).  
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Ludvigsen et al and Cherif-Cheikh et al references are cited only for the purpose of rebutting Applicant’s arguments, therefore, they are not cited as prior art reference.  

13.	Please note: during the search for the elected species, prior art was found for the non-elected species of insulinotropic peptide.
Claims 1, 3 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Cherif-Cheikh et al (US 2010/0087365 A1, cited and enclosed in the previous office actions) in view of Izutsu (Therapeutic proteins, methods and protocols, Humana press, edited by C. Mark Smales and David C. James, 2005, pages 287-292, cited and enclosed in the previous office actions), Toda et al (US 2009/0105130 A1, cited and enclosed in the previous office actions) and Föger (US 2011/0293714 A1, cited and enclosed in the previous office actions).
The instant claims 1, 3 and 5 are drawn to a multi-dose injectable aqueous parenteral pharmaceutical composition comprising glucagon-like peptide 1 (GLP-1), mannitol, propylene glycol, phenol, and a pharmaceutically acceptable buffer salt solution of sodium acetate-acetic acid (NaAc-HAc), wherein: the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2; the GLP-1 is present at a concentration of 0.1 mg/mL to 20 mg/mL; and the GLP-1 is GLP-1(7-36).  
Cherif-Cheikh et al, throughout the patent, teach a multi-dose injectable aqueous parenteral pharmaceutical composition comprising insulinotropic peptide hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)) or analog thereof, a pharmaceutically acceptable isotonic agent, phenol as a pharmaceutically acceptable preservative, surfactant as a pharmaceutically acceptable dissolution enhancer, and sodium acetate-acetic acid (NaAc-HAc) as a pharmaceutically acceptable buffer salt solution; wherein the peptide compound is present at a concentration of about 0.00001-500 mg/mL, preferable about 0.0001-10 mg/mL, the preservative is present at a concentration from 0.01 mg/mL to 50 mg/mL, the isotonic agent is present at a concentration from 0.01 mg/mL to 50mg/mL, and the composition has a pH from 3.0 to 8.0, and preferably a pH from 4.0 to 6.0, for example, Abstract; page 1, paragraphs [0002], [0004], [0007] and [0008]; page 2, paragraph [0016] to page 3, paragraph [0038]; page 3, paragraph [0044]; page 6, paragraphs [0080] and [0085]; and claims 1, 6, 8-12, 15, 17, 18 and 22.  It reads on phenol as the elected species of preservative and NaAc-HAc as the elected species of buffer salt solution.  It meets the limitations of GLP-1(7-36), phenol, and sodium acetate-acetic acid (NaAc-HAc) recited in instant claim 1.  Cherif-Cheikh et al further teach the dosage of the insulinotropic peptide such as hGLP-1(7-36)-NH2 in the formulation may be varied; the selected dosage depends upon the desired therapeutic effect, the route of administration and the duration of the treatment, and the dosage is normally determined by the attending physician, for example, page 6, paragraph [0085].
The difference between the reference and instant claims 1, 3 and 5 is that the reference does not explicitly teach the dosages recited in instant claims 1, 3 and 5; the pH, mannitol and propylene glycol recited in instant claim 1; mannitol as the elected species of isotonic agent; and propylene glycol as the elected species of dissolution enhancer.
However, Izutsu, throughout the literature, teaches that for peptide/protein formulation, polyol such as mannitol can be added at a concentration of 10-100 mg/ml for tonicity modification to avoid irritation at the administration site, for example, page 288, Table 2.  It reads on mannitol as the elected species of isotonic agent.  Izutsu further teaches that for peptide/protein formulation, surfactant such as Tween-40 and Tween-80 at a concentration of less than 1 mg/ml can be added as solubilizer, stabilizer and aggregation inhibitor, for example, page 288, Table 2.  
Furthermore, Todd et al teach propylene glycol as a dissolution enhancer for peptide/protein formulation, for example, page 1, paragraph [0014]; page 2, paragraphs [0022], [0043] and [0044]; and page 3, paragraph [0053].  It reads on propylene glycol as the elected species of dissolution enhancer.  
In addition, Föger teaches that propylene glycol as a dissolution enhancer is biocompatible even at high dosages and has a high solvent capacity for GLP-1 compounds, for example, page 7, paragraph [0082].  It reads on propylene glycol as the elected species of dissolution enhancer.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Cherif-Cheikh et al, Izutsu, Toda et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the hGLP-1(7-36)-NH2 is present at a concentration of 0.1 mg/mL to 20 mg/mL.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Cherif-Cheikh et al, Izutsu, Toda et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the hGLP-1(7-36)-NH2 is present at a concentration of 0.1 mg/mL to 20 mg/mL, because Izutsu teaches that for peptide/protein formulation, polyol such as mannitol can be added at a concentration of 10-100 mg/ml for tonicity modification to avoid irritation at the administration site.  Izutsu further teaches that for peptide/protein formulation, surfactant such as Tween-40 and Tween-80 at a concentration of less than 1 mg/ml can be added as solubilizer, stabilizer and aggregation inhibitor.  Todd et al teach propylene glycol as a dissolution enhancer for peptide/protein formulation.  Föger teaches that propylene glycol as a dissolution enhancer is biocompatible even at high dosages and has a high solvent capacity for GLP-1 compounds. 
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations of hGLP-1(7-36)-NH2 and mannitol in the composition and the pH of the composition, since Cherif-Cheikh et al explicitly teach the dosage of the insulinotropic peptide such as hGLP-1(7-36)-NH2 in the formulation may be varied; the selected dosage depends upon the desired therapeutic effect, the route of administration and the duration of the treatment, and the dosage is normally determined by the attending physician.  And it is the normal desire of scientists or artisans to improve upon what is already generally known.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Cherif-Cheikh et al, Izutsu, Toda et al and Föger to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the hGLP-1(7-36)-NH2 is present at a concentration of 0.1 mg/mL to 20 mg/mL.  

Response to Applicant's Arguments
14.	Applicant argues that “Cherif-Cheikh does not disclose a stable GLP-1 formulation comprising phenol; and neither does Cherif-Cheikh establish a reasonable expectation for one person of ordinary skill in the art that a GLP-1 formulation comprising phenol would be stable. None of the references cited show a reasonable expectation that adding phenol to a GLP-1 formulation disclosed in Cherif-Cheikh would not have reduced the GLP-1 stability."; and "Neither of Foger and Toda discloses formulation of GLP-1. Therefore, neither references cures the deficiencies set forth above with respect to Cherif-Cheikh, in view of Izutsu.”  Applicant further argues that "the claimed composition showed unexpectedly higher stability than the GLP-1 formulations disclosed in Holmquist." in that "Embodiments of the claimed composition showed a GLP-1 stability parameter of 98% or higher after two years when kept at 2-8 oC (Specification as filed, Table 10); while the GLP-1 formulations disclosed in Holmquist only showed "at least 90% stability of GLP-1 in this formulation over 18 months at 4 oC." Holmquist at [0069].”
15.	Applicant's arguments have been fully considered but have not been found persuasive.   
In response Applicant’s arguments about instant rejection, the Examiner understands that Cherif-Cheikh et al do not have a specific example of a GLP-1 formulation comprising phenol.  However, the Examiner would like to point out that as stated in MPEP, patents are relevant as prior art for all they contain; and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP §2123).  And in the instant case, as stated in Section 13 above, Cherif-Cheikh et al explicitly teach a multi-dose injectable aqueous parenteral pharmaceutical composition comprising insulinotropic peptide hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)) or analog thereof, a pharmaceutically acceptable isotonic agent, and phenol as a pharmaceutically acceptable preservative.  Izutsu explicitly teaches that for peptide/protein formulation, preservative such as phenol can be added at a concentration of 1-10 mg/ml for antimicrobial preservation.  And it is well known in the art that phenol can be a preservative in multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof such as GLP-1(7-36), as shown in Rinella Jr. (US 6440930 B1, filed with IDS), Ludvigsen et al (US 2010/0173844 A1, cited and enclosed in the previous office actions), Cherif-Cheikh et al (US 2010/0087365 A1, cited and enclosed in the previous office actions) and many others.  Therefore, in the instant case, considering the state of art regarding using phenol as preservative in a multi-dose injectable aqueous parenteral pharmaceutical composition comprising GLP-1 or analog thereof such as GLP-1(7-36), and in view of the combined teachings of the cited prior art references as set forth in Section 13 above, a person of ordinary skilled in the art would have a reasonable expectation of success and would have been motivated to develop a multi-dose injectable aqueous parenteral pharmaceutical composition comprising hGLP-1(7-36)-NH2 (one type of GLP-1(7-36)), mannitol as a pharmaceutically acceptable osmotic agent, phenol as a pharmaceutically acceptable preservative, propylene glycol as a pharmaceutically acceptable dissolution enhancer, and NaAc-HAc as a pharmaceutically acceptable buffer salt solution; wherein the aqueous parenteral pharmaceutical composition has a pH of 3.6 to 4.2, and the hGLP-1(7-36)-NH2 is present at a concentration of 0.1 mg/mL to 20 mg/mL.  Furthermore, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments about unexpected results, first, the Examiner would like to point out that as stated in MPEP: "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims." (see MPEP § 716.02(b) Ill).  And in the instant case, Holmquist et al is not cited a prior art reference in instant rejection.  Furthermore, Applicant's arguments about the data presented in Holmquist et al and Table 10 of instant specification have been addressed in Section 12 above.
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Ludvigsen et al and Rinella Jr references are cited only for the purpose of rebutting Applicant’s arguments, therefore, they are not cited as prior art reference.  

Conclusion 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claim is allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658